Citation Nr: 0917305	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-15 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date prior to June 17, 2005, 
for the award of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran served on active duty from January 1990 to 
January 1994.  

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that granted service connection for PTSD 
and assigned an initial rating of 30 percent and an effective 
date of June 17, 2005 for the award.  


FINDINGS OF FACT

1.  The RO received the Veteran's claim for service 
connection for PTSD on June 17, 2005.

2.  From June 17, 2005, the Veteran's PTSD has produced 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
impaired judgment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 17, 
2005, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).

2.  From June 17, 2005, the Veteran's PTSD has met the 
criteria for a 50 percent disability rating.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven; thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required, because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims, such that the notice error 
did not affect the essential fairness of the adjudication now 
on appeal.  The Veteran was notified that his PTSD claim was 
awarded with an effective date of June 17, 2005, the date of 
his claim, and that a 30 percent rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and earlier effective date; and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his substantive appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  He was provided with a letter 
setting forth the effective date provisions in March 2006, 
and his claims were subsequently readjudicated in April 2007.  
Moreover, the record shows that the Veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records and VA outpatient 
records, assisted the Veteran in obtaining evidence, and 
afforded the Veteran a mental health examination.  The record 
is sufficiently complete to determine the appropriate rating 
for his PTSD and the proper effective date of the award of 
service connection.  VA has substantially complied with the 
notice and assistance requirements; and the Veteran is not 
prejudiced by a decision on the claims at this time.

II.  Effective Date of Award of Service Connection for PTSD

In a November 2005 rating decision, the RO granted service 
connection for PTSD, assigned an effective date of June 17, 
2005, for service connection for that condition.  The Veteran 
has appealed for an effective date earlier than June 17, 
2005, for that granted benefit.  The Veteran has argued that 
he has suffered from PTSD since 1991 when he served in the 
Persian Gulf War.  He asserted that it was fair that he 
receive compensation for that disability effective from the 
time of service.

The effective date of disability compensation is the day 
following separation from active service if a claim for 
compensation is received within one year after separation 
from service.  If the claim is received more than one year 
after separation from service, the effective date is the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Here, the Veteran did not file a claim with VA within a year 
after his separation from service in 1994.  His initial claim 
for service connection was filed years later, in June 2005.  
The RO stamped that claim as received June 17, 2005.  Service 
connection for PTSD cannot be earlier than the date of 
receipt of the claim.  The Board therefore denies an 
effective date earlier than June 17, 2005, for service 
connection for PTSD.

III.  Initial Rating of PTSD

As noted above, in a November 2005 rating decision, the RO 
granted service connection for PTSD, effective June 17, 2005.  
The RO assigned a disability rating of 30 percent.  The 
Veteran has appealed for a higher rating.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service treatment records.  38 
C.F.R. § 4.2.  At the time of the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran appealed the initial 30 percent 
disability rating that the RO assigned.  The Board will 
consider the evidence for the entire period since June 17, 
2005, the effective date of the grant of service connection, 
and will consider whether a rating higher than 30 percent is 
warranted for any period, and whether staged ratings are 
warranted.

The VA rating schedule provides for evaluating PTSD under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is one of the 
conditions evaluated under a General Rating Formula for 
Mental Disorders, as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 100 
percent.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, 70 percent.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, 50 percent.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), 30 percent.

38 C.F.R. § 4.130.

VA counseling records dated in June 2005 noted that the 
Veteran had symptoms of PTSD and alcohol dependence.  He 
explained that he was self-medicating with alcohol to reduce 
his uncomfortable emotions and traumatic memories.  He was 
noted to live alone and work as a security guard.  The 
Veteran described isolative behavior and described himself as 
painfully shy.  He denied panic episodes, mania, and 
hallucinations.  He had no suicidal ideation.  The Veteran 
was fully oriented, with intact memory, poor insight, and 
adequate judgment.  The Veteran's Global Assessment of 
Functioning (GAF) score was estimated at 50.

A VA examination was conducted in July 2005.  The Veteran 
complained of frequent tearfulness, poor concentration, brief 
dissociative episodes, low energy and motivation, emotional 
numbing, and social isolation.  The Veteran reported problems 
with anger, including homicidal ideation without specific 
intent; he denied suicidal ideation.  He slept three to four 
hours per night.  After discharge from service, the Veteran 
became a behavioral health technician.  He has also worked as 
a security guard.  He worked 60 hours per week.  The Veteran 
stated that he could not keep a girlfriend for more than two 
weeks; he described himself as jealous and possessive.  He 
stated that he had no close friends, only acquaintances.  He 
drank a six-pack of beer every two or three days.  On 
examination, he was oriented in all spheres.  His affect was 
flat and mood depressed.  Thought process was linear and 
goal-directed, with no evidence of psychosis.  Speech was of 
normal rate and rhythm.  Judgment was described as impaired 
and insight was minimal.  Memory and concentration were 
diminished.  The Veteran was capable of performing all 
activities of daily living.  The diagnosis was PTSD, chronic, 
severe.  The current GAF was 35, and highest in the past year 
was 50.  The examiner stated that, although the Veteran 
continues to work, his life has been dramatically altered in 
a number of ways as a direct result of PTSD symptoms.

An August 2005 treatment record noted the Veteran was in 
excellent spirits.  He had been sober for two months, and had 
been in a good mood almost every day.  The Veteran described 
himself as confident and sure of himself, and he thought he 
was coming out of his shell.  The estimated GAF score was 75.

An October 2005 treatment record noted the Veteran continued 
to be in good spirits and "most days he continues to live a 
sober lifestyle."  He had quit his stressful job and now 
worked as a nurse's aide fulltime; he enjoyed this job much 
better.  The Veteran was calm and cooperative, with normal 
speech and motor activity, good mood, and euthymic affect.  
He was fully oriented, with intact memory, good insight, and 
adequate judgment.  His GAF score was estimated at 70.

In April 2006, the Veteran submitted two statements from 
acquaintances who had known him after his discharge from 
service.  They described his problems with anger and alcohol 
abuse, and his distrust of anyone who had not served in the 
military.

The evidence indicates that the veteran's PTSD produces 
occupational and social impairment that reduces his 
reliability and productivity.  His irritability and anxiety 
in interacting with people limits the type of employment he 
can hold.  His flattened affect and emotional withdrawal 
strains his personal relationships.  His nervousness and 
anxious reactions to crowds limit his activities.  There is 
evidence of memory impairment and mood disturbances.  He has 
difficulty establishing and maintaining effective work and 
social relationships.  The effects of the Veteran's PTSD are 
consistent with the criteria for a 50 percent disability 
rating.  The evidence shows that level of impairment fairly 
consistently since his claim was filed in June 2005.  The 
Board therefore grants a 50 percent rating effective from the 
date of service connection.

Overall, the Veteran's PTSD does not warrant a rating higher 
than 50 percent.  While his work and personal life are 
adversely affected by his PTSD, he has  been able to retain 
employment and have some personal associations.  His PTSD 
does not disorient him or distort his speech.  He maintains 
his personal appearance, performs routine activities, and 
ultimately controls his impulses, refraining from violence.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  The Board does not have the 
authority to assign, in the first instance, higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).  See also Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

In the present case, the record does not establish that the 
rating criteria are inadequate for rating the veteran's 
service-connected PTSD.  His PTSD is primarily manifested by 
problems with interpersonal relationships.  While there has 
been some interference with employment, the extent of that 
interference is appropriately and adequate addressed by the 
50 percent rating under the rating schedule.  As the effects 
of the Veteran's disability have been fully considered and 
are contemplated in the rating schedule, referral for an 
extraschedular rating is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  






	(CONTINUED ON NEXT PAGE)


ORDER

An effective date prior to June 17, 2005, for the award of 
service connection for PTSD is denied.

From June 17, 2005, a 50 percent disability rating for PTSD 
is granted, subject to the laws and regulations controlling 
the disbursement of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


